ACCEPTED
                                                                                              04-15-00654-CV
                                                                                  FOURTH COURT OF APPEALS
                                  04-15-00654-CV                                       SAN ANTONIO, TEXAS
                                                                                        10/20/2015 3:50:51 PM
                                                                                               KEITH HOTTLE
                                                                                                       CLERK

                                  No. 2015 CI 17300

LEONARDO RODRIGUEZ,                            §          IN THE DISTRICT COURT
                                                                             FILED IN
                                               §                      4th COURT OF APPEALS
                              Plaintiff        §                       SAN ANTONIO, TEXAS
v.                                             §                      10/20/2015 3:50:51 PM
                                               §                          KEITH E. HOTTLE
ACCENT PROFESSIONAL PAYROLL                    §                               Clerk
SERVICES, INC. f/k/a TEXAS                     §          407th JUDICIAL DISTRICT
DIVERSIFICATION WORKFORCE,                     §
INC. formerly d/b/a TX WORKS and               §
LOCKHART CONTRACTING                           §
SERVICES, INC. a/k/a LOCKHART                  §
CONTRACTING SERVICES,                          §
                                               §
                          Defendants.          §          BEXAR COUNTY, TEXAS

                        PLAINTIFF’S NOTICE OF APPEAL

      This Notice of Appeal is filed by Plaintiff Leonardo Rodriguez who seeks to appeal

all parts of the trial court’s judgment signed on October 13, 2015. Appeal is being taken

to the Fourth Court of Appeals in San Antonio.


                                                   Respectfully submitted,

                                                    /S/   Jeff Small
Nadine M. Nieto                                    Jeff Small
State Bar No. 00794375                             State Bar No . 00793027
LAW OFFICES OF NADINE M. NIETO                     LAW OFFICE OF JEFF SMALL
The Woods of Castle Hills                          12451 Starcrest, Suite 100
1844 Lockhill-Selma, Suite 102                     San Antonio, TX 78216.2988
San Antonio, TX 78213                               210.496.0611/F210. 579.1399
210.308.8811//F: 210.308-8819                      jdslaw@satx.rr.com
nnieto@nadinenietolaw.com

                                   Counsel for Plaintiff




                                          Page 1 of 2
                            CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing PLAINTIFF’S NOTICE OF APPEAL
is being served on interested parties/ counsel of record as shown below pursuant to the
Texas Rules of Civil Procedure on October 20, 2015.

Emma Cano
 State Bar No. 24036321
HAYNES AND BOONE, L.L.P.
112 E. Pecan St., Suite 1200
San Antonio, Texas 78205
 210.978.7405/F: 210.554.0412
emma.cano@haynesboone.com

Attorneys for Defendant
Lockhart Contracting Services, Inc.


                                                  /S/   Jeff Small




                                       Page 2 of 2